Dr. Oliver /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        July 2, 2015

                                   No. 04-14-00491-CV

                        William M. COLLINS and Patricia Collins,
                                     Appellants

                                             v.

                                Dr. Oliver WILLIAMS,
                                        Appellees

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13648
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court